Case 2:20-cr-00274-RBS Document 34 Filed 08/04/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
CRIMINAL ACTION

NO. 20-274-1
JOHN ALLEN KANE
ORDER

AND NOW, ee day of August 2021, upon consideration of Defendant John Allen
Kane’s Motion to Suppress Physical Evidence (ECF No. 16) and all papers filed in support
thereof and in opposition thereto, and after a hearing in open court, it is ORDERED that the
Motion is DENIED.

IT IS SO ORDERED.

BY THE COURT:

6) df

R. BARCLAY SURRICK, J.
